Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 
3 . The method according to Claim 
Allowable Subject Matter
The claims 1, 3-18 are allowed.  Specifically, the independent Claims 1 and 16 are allowed over the prior art. The dependent Claims (3-15 and 17-18) are also allowed due to its dependencies to said independent Claims. Regarding Claims 2: cancelled. 

Reasons for allowance
Regarding prior art, Claims 1 and 16. Though the prior arts teach , 
a) Jalali (US 10,746,630) disclose an apparatus and/or method for performing single-shot network analysis of electrical, electronic and electro-optical elements (e.g., components, circuits, modules, sub-systems and/or systems) on a device, or devices, 
b) Andersen et al. (US 7,576.606) discloses the ADC delay has been minimized, substantial stability problems remain. There is an extensive literature on stabilizing feedback loops, using Bode plots, lead/lag compensation, nested feedback and the like. Most of the techniques apply to linear systems with constant gain, and there is little guidance on how to deal with nonlinearity or gain variation apart from allowing an adequate "gain margin" or "phase margin". The signal is filtered by a substantially minimum-phase filter whose response rises above an operating frequency range, in order to provide phase advance that compensates some of the associated delay.
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claims 1 and 16:  “a upper boundary of said working input range and a lower boundary of said working input range are received as said at least one input boundary parameter, and the first stimulus signal is generated to be between said upper boundary and said lower boundary of said working input range, wherein the upper boundary of said working input range is associated with a maximum voltage applied to the device under test, wherein the lower boundary of said working input range is associated with a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864